EXHIBIT 10.28

EMPLOYMENT AGREEMENT

This Employment Agreement (this “AGREEMENT”) is made and entered into on
February 6, 2017 (the “EFFECTIVE DATE”) by and between James J. Metcalf Jr.
(“EXECUTIVE”) and Contango Oil & Gas Company (the “COMPANY”).

Article 1





EMPLOYMENT; RESPONSIBILITIES; COMPENSATION

Section 1.1 EMPLOYMENT.  Subject to ARTICLE 3, the Company hereby agrees to
employ Executive and Executive hereby agrees to be employed by the Company, in
accordance with this Agreement, for the period commencing as of the Effective
Date and ending on the second anniversary of the Effective Date (“INITIAL
TERM”); PROVIDED,  HOWEVER, that beginning on the day immediately preceding the
second anniversary of the Effective Date of this Agreement and on the day
immediately preceding each subsequent anniversary of this Agreement, the Initial
Term shall automatically be extended for one (1) additional year unless either
party gives written notice to the other party 90 days prior to the next
anniversary of this Agreement that it or he, as applicable, does not wish to
extend this Agreement.  Executive’s continued employment after the expiration of
the Initial Term shall be in accordance with and governed by this Agreement,
unless modified by the parties to this Agreement in writing.

Section 1.2 RESPONSIBILITIES; LOYALTY.

(a) Subject to the terms of this Agreement, Executive is employed in the
position of Senior Vice President of Operations, and shall perform the functions
and responsibilities of that position.  Additional or different duties may be
assigned by the Company from time to time.  Executive’s position, job
descriptions, duties and responsibilities may be modified from time to time in
the sole discretion of the Company.

(b) Executive shall devote the whole of Executive’s professional time, attention
and energies to the performance of Executive’s work responsibilities and shall
not, either directly or indirectly, alone or in partnership, consult with,
advise, work for or have any interest in any other similar business or pursuit
during the term of Executive’s employment with the Company.  During the term of
Executive’s employment with the Company, it shall not be a violation of this
Agreement for Executive to serve on corporate, civic or charitable boards or
committees;  deliver lectures or fulfill speaking engagements; and  subject to
SECTION 2.3, manage personal investments, in each case, so long as such
activities do not materially interfere with the performance of Executive’s
responsibilities as an Executive of the Company in accordance with this
Agreement.  Executive further agrees to comply with all policies of the Company
in effect from time to time, and to comply with all laws, rules and regulations,
including those applicable to the Company

Section 1.3 COMPENSATION.  As consideration for the services and covenants
described in this Agreement, the Company agrees to compensate Executive in the
following manner:



1

--------------------------------------------------------------------------------

 

 

(a) The Company will pay Executive an annualized base salary of
$330,000.00 (“BASE SALARY”), as may be increased from time to time by action of
the Board of Directors of the Company (the “BOARD”) or the Compensation
Committee of the Board.

(b) Executive shall be eligible for employment benefits including holidays,
leaves of absence, health insurance, dental insurance, 401(k) plan
participation, etc., if any, available to employees of the Company generally, in
accordance with any policies, procedures or benefit plans adopted by the Company
from time to time during the existence of this Agreement.  In addition,
Executive shall be entitled to vacation in accordance with the Company’s
vacation policy as adopted from time to time.  Executive’s rights or those of
Executive’s dependents under any such benefits policies or plans shall be
governed solely by the terms of such policies or plans.  The Company reserves to
itself, or its designated administrators, exclusive authority and discretion to
determine all issues of eligibility, interpretation and administration of each
such benefit plan or policy.  The Company’s employment benefits, and policies
related thereto, are subject to termination, modification or limitation at the
Company’s sole discretion.

(c) Executive shall be eligible to participate in the Company’s cash incentive
bonus plan for each calendar year in which Executive is employed by the Company
hereunder with an annual target bonus amount equal to 80% of the Executive’s
Base Salary (the “TARGET BONUS”), under such terms and conditions as the Company
may determine each applicable year (the “CASH INCENTIVE BONUS”).

(d) Executive shall be eligible to participate in the Company’s equity
compensation plan for each calendar year in which Executive is employed by the
Company hereunder, under such terms and conditions as the Company may determine
each applicable year.

(e) Payment of all compensation to Executive shall be made in accordance with
the terms of this Agreement, applicable state or federal law, and applicable
Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable withholdings and taxes.

Section 1.4 BUSINESS EXPENSES.  The Company shall reimburse Executive for all
business expenses that are reasonable and necessary and incurred by Executive
while performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require.  Executive will be subject to the same
business expense policy applicable to other Company employees generally.

Article 2





CONFIDENTIAL INFORMATION; POST-EMPLOYMENT
OBLIGATIONS; COMPANY PROPERTY

Section 2.1 COMPANY PROPERTY.  As used in this Article 2, the term the “Company”
refers to the Company and each of its direct and indirect subsidiaries.  All
written materials, records, data and other documents relating to Company
business, products or services prepared or possessed by Executive during
Executive’s employment by the Company are the 

2

--------------------------------------------------------------------------------

 

 

Company’s property.  All information, ideas, concepts, improvements, discoveries
and inventions that are conceived, made, developed or acquired by Executive
individually or in conjunction with others during Executive’s employment
(whether during business hours and whether on Company’s premises or otherwise)
that relate to Company business, products or services are the Company’s sole and
exclusive property.  All memoranda, notes, records, files, correspondence,
drawings, manuals, models, specifications, computer programs, maps and all other
documents, data or materials of any type embodying such information, ideas,
concepts, improvements, discoveries and inventions are Company property.  At the
termination of Executive’s employment with the Company for any reason, Executive
shall return all of the Company’s documents, data or other Company property to
the Company.

Section 2.2 CONFIDENTIAL INFORMATION; NON-DISCLOSURE.

(a) Executive acknowledges that the business of the Company is highly
competitive and that the Company will provide Executive with access to
Confidential Information.  Executive acknowledges that this Confidential
Information constitutes a valuable, special and unique asset used by the Company
in its business to obtain a competitive advantage over competitors.  Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position.  Executive agrees that Executive will not,
at any time during or after Executive’s employment with the Company, make any
unauthorized disclosure of any Confidential Information of the Company, or make
any use thereof, except in the carrying out of Executive’s employment
responsibilities to the Company.  Executive also agrees to preserve and protect
the confidentiality of third party Confidential Information to the same extent,
and on the same basis, as the Company’s Confidential Information.

(b) For purposes hereof, “CONFIDENTIAL INFORMATION” includes all non-public
information regarding the Company’s business operations and methods, existing
and proposed investments and investment strategies, seismic, well-log and other
geologic and oil and gas operating and exploratory data, financial performance,
compensation arrangements and amounts (whether relating to the Company or to any
of its employees), contractual relationships, business partners and
relationships (including customers and suppliers), strategies, business plans
and other confidential information that is used in the operation, technology and
business dealings of the Company, regardless of the medium in which any of the
foregoing information is contained, so long as such information is actually
confidential and proprietary to the Company.

(c) Notwithstanding the foregoing, nothing in this Agreement will prevent
Executive from: (i) making a good faith report of possible violations of
applicable law to any governmental agency or entity; or (ii) making disclosures
that are protected under the whistleblower provisions of applicable
law.  Further, an individual (including Executive) shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (A) is made (i) in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer of reporting a suspected violation of law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (x)

3

--------------------------------------------------------------------------------

 

 

files any document containing the trade secret under seal; and (y) does not
disclose the trade secret, except pursuant to court order.

Section 2.3 NON-COMPETITION OBLIGATIONS.

(a) Executive acknowledges and agrees that as an employee and representative of
the Company, Executive will have access to Confidential Information and be
responsible for building and maintaining business relationships and goodwill
with current and future operating partners, investors, partners and prospects on
a personal level.  Executive acknowledges and agrees that this responsibility
creates a special relationship of trust and confidence between the Company,
Executive and these persons or entities.  Executive also acknowledges that this
creates a high risk and opportunity for Executive to misappropriate these
relationships and the goodwill existing between the Company and such persons. 
Executive acknowledges and agrees that it is fair and reasonable for the Company
to take steps to protect itself from the risk of such misappropriation.

(b) Executive acknowledges and agrees that, in exchange for his agreement in
SECTION 2.3(c) below, he will receive substantial, valuable consideration from
the Company upon the execution of this Agreement and during the course of this
Agreement, including,  Confidential Information and access to Confidential
Information,  compensation and other benefits and  access to the Company’s
prospects.

(c) During the Non-Compete Term and provided that the Company has made all
severance payments provided for herein (to the extent applicable), Executive
will not, directly or indirectly, provide the same or substantially the same
services that he provides to the Company to any Business Enterprise in the
Market Area (as defined below) without prior written consent, which will not be
unreasonably withheld.  This includes working as an agent, consultant, employee,
officer, director, partner or independent contractor or being a shareholder,
member, joint venturer or equity owner in, any such Business Enterprise;
PROVIDED,  HOWEVER, that the foregoing shall not restrict Executive from holding
up to 5% of the voting power or equity of one or more Business Enterprises.

(d) For purposes of hereof:

(i) “BUSINESS ENTERPRISE” means any corporation, partnership, limited liability
company, sole proprietorship, joint venture or other business association or
entity (other than the Company) engaged in the business of exploring for,
developing, operating or acquiring oil and gas properties that is in direct
competition with the Company’s operations in the Market Area;

(ii) “MARKET AREA”  means the 10 mile radius surrounding any geographical
location in which the Company is conducting any material amount of oil and gas
exploration and production activities during the Initial Term, and for which he
has material responsibilities or about which he has material Confidential
Information; and

(iii) “NON-COMPETE TERM” means the period from the Effective Date to the date
ending:  on the date of termination if Executive’s employment with the Company
is terminated by the Company for Cause, or  in the case of termination for

4

--------------------------------------------------------------------------------

 

 

any reason other than that provided for in clause (A) above, twelve (12) months
following the date of termination.

Section 2.4 NON-SOLICITATION OF EXECUTIVES.  During the Non-Compete Term,
Executive will not, either directly or indirectly, call on, solicit or induce
any other executive or officer of the Company or its affiliates with whom
Executive had contact, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation; PROVIDED,  HOWEVER, that with
respect to soliciting any executive or officer whose employment was terminated
by the Company or its affiliates, or general solicitations for employment not
targeted at current officers or employees of the Company or its affiliates, the
foregoing restriction shall not apply.

Section 2.5 ACKNOWLEDGEMENT.  Executive acknowledges that the Confidential
Information provided to Executive pursuant to this Agreement, and the Company’s
need to protect its goodwill, gives rise to the Company’s interest in these
restrictive covenants, and that any limitations as to time, geographic scope and
scope of activity to be restrained defined herein are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
business interest of the Company.  Executive further agrees that if, at some
later date, a court of competent jurisdiction determines that certain covenants
are unenforceable to any extent, then those covenants shall be reformed by the
court to the least extent necessary to make them enforceable.  Executive
acknowledges and recognizes that the enforcement of any of the provisions in
this Agreement by the Company will not interfere with Executive’s ability to
pursue a proper livelihood.

Section 2.6 EARLY RESOLUTION CONFERENCE.  The parties are entering into this
Agreement with the express understanding that this Agreement is clear and fully
enforceable as written.  If Executive ever decides later to contend that any
restriction on activities imposed by this Agreement no longer is enforceable as
written or does not apply to an activity in which Executive intends to engage,
Executive first will notify the Company in writing and meet with a company
representative at least 14 days before engaging in any activity that foreseeably
could fall within the questioned restriction to discuss resolution of such
claims.

Section 2.7 EQUITABLE AND OTHER RELIEF.  Executive understands and agrees that,
if Executive breaches provisions of this section of this Agreement, the Company
will suffer immediate and irreparable harm which cannot be accurately calculated
in monetary damages.  Consequently, the Company shall be entitled to immediate
injunctive relief, either by temporary or permanent injunction, to prevent such
violation.  This injunctive relief shall be in addition to any other legal
and/or equitable relief to which the Company would be entitled.  If a bond is
required to be posted for the Company to secure an injunction or other equitable
remedy, threatened or actual, Executive agrees that the bond need not be more
than a nominal sum.  The Company shall be entitled to recover its attorneys’
fees and costs from Executive should a court determine that Executive has
breached provisions of this section of this Agreement.  In addition, in the
event of a breach or violation of provisions of this section of this Agreement,
the time periods set forth above will be tolled until such breach or violation
has been cured.



5

--------------------------------------------------------------------------------

 

 

Article 3





TERMINATION OF EMPLOYMENT

Section 3.1 TERMINATION OF EMPLOYMENT.

(a) Executive’s employment with the Company shall be terminated immediately upon
the death of Executive without further action by the Company,  upon Executive’s
Permanent Disability without further action by the Company,  by the Company for
Cause,  by Executive for Good Reason,  by the Company without Cause or by
Executive without Good Reason, PROVIDED that the terminating party must (in the
case of clause (v)) give at least 30 days’ advance written notice of such
termination.  For purposes of this ARTICLE 3, “date of termination” means the
date of Executive’s death, the date of Executive’s Permanent Disability, or the
date of Executive’s “separation from service” (as defined in Code Section 409A
and Treas. Reg. §1.409A-1(h)) with the Company, as applicable.

(b) For purposes hereof:

(i) “PERMANENT DISABILITY” shall mean either Executive’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or  by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, Executive’s receiving income replacement benefits
for a period of not less than three months under an accident and health plan
covering the Company’s employees.  Executive will be deemed permanently disabled
if determined to be totally disabled by the Social Security Administration or if
determined to be disabled in accordance with a disability insurance program that
applies a definition of disability that complies with the requirements of this
paragraph.

(ii) “GOOD REASON” shall mean one or more of the following conditions arising
not more than six months before Executive’s termination date without Executive’s
consent:   a material breach by the Company of any provision of this Agreement;
 assignment by the Board or a duly authorized committee thereof to Executive of
any duties that materially and adversely alter the nature or status of
Executive’s position, job descriptions, duties, title or responsibilities from
those of a Senior Vice President Operations, or eligibility for Company
compensation plans;  requirement by the Company for Executive to relocate
anywhere other than the greater Houston, Texas metropolitan area, except for
required travel on Company business to an extent substantially consistent with
Executive’s obligations under this Agreement;  a material reduction in
Executive’s Base Salary in effect at the relevant time; or  exclusion of the
Executive from eligibility for the Company’s active bonus or benefits plans as
described above, or a material reduction in the Executive’s award levels under
those plans as noted above.  Notwithstanding anything herein to the contrary,
Good Reason will exist only if Executive provides notice to the Company of the
existence of the condition otherwise constituting Good Reason within 90 days of
the initial existence of the condition, and the

6

--------------------------------------------------------------------------------

 

 

Company fails to remedy the condition on or before the 30th day following its
receipt of such notice.

(iii) “CAUSE” shall include  continued failure by Executive to perform
substantially Executive’s duties and responsibilities (other than a failure
resulting from Permanent Disability) that is materially injurious to the Company
and that remains uncorrected for 10 days after receipt of appropriate written
notice from the Board;  reliable, written third-party documentary evidence of
engagement in willful, reckless or grossly negligent misconduct that is
materially injurious to Company or any of its affiliates, monetarily or
otherwise;  except as provided by (D), the indictment of Executive for a crime
involving moral turpitude or a felony, provided that if the criminal charge is
dismissed with prejudice or if Executive is acquitted at trial or on appeal,
Executive will be deemed to have been terminated without Cause;  the indictment
of Executive with an act of criminal fraud, misappropriation or
personal dishonesty, provided that if the criminal charge is subsequently
dismissed with prejudice or the Executive is acquitted at trial or on appeal
then the Executive will be deemed to have been terminated without Cause; or  a
material breach by Executive of any provision of this Agreement that is
materially injurious to the Company and that remains uncorrected for 10 days
following written notice of such breach by the Company to Executive identifying
the provision of this Agreement that Company determined has been breached.

(c) If Executive’s employment is terminated under any of the foregoing
circumstances, all future compensation to which Executive is otherwise entitled
and all future benefits for which Executive is eligible, other than that already
earned but which is unpaid, shall cease and terminate as of the date of
termination, except as specifically provided in this ARTICLE 3.  Any other
payments or benefits by or on behalf of Company are limited to those which may
be payable pursuant to the terms of Company’s Executive benefit plans or
required by any applicable federal, state or local law.

Section 3.2 SEVERANCE.

(a) For purposes of clarity, in the event that this Agreement is terminated due
to non-renewal of the Agreement by either party in accordance with SECTION 1.1
above, then no severance or equity acceleration will become due to the Executive
pursuant to this SECTION 3.2.

(b) TERMINATION BY COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON.

(i) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason outside of the Protection Period (defined below), and
subject to Executive’s compliance with the conditions set forth in SECTION 3.3,
Executive shall, subject to the provisions of this SECTION 3.2, be entitled to a
severance payment consisting of a cash amount equal to 2.0 times the current
calendar year’s Base Salary plus 1.0 times the greater of (1) the average amount
of the Cash Incentive Bonuses paid to the Executive during the two full calendar
years immediately prior to the year in which the Executive’s separation from
service occurs (the “AVERAGE BONUS”) or (2) the Target Bonus for the year in
which the separation from service occurs,  

7

--------------------------------------------------------------------------------

 

 

reimbursement of COBRA health insurance premiums as described below for up to 30
months from the date of termination, pro-rata acceleration for all time-based
vesting stock, stock option and other equity awards currently held by Executive,
with pro-rata acceleration calculated by multiplying the number of outstanding
shares by a fraction, the numerator of which will be the number of full calendar
months during the applicable vesting period that the Executive was actively
employed by the Company, plus one, and the denominator of which is the number of
full calendar months within the applicable vesting period; and (D) pro-rata
adjustment of all performance-based equity awards currently held by Executive
(whether or not such awards are subject to Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “CODE”)), with pro-rata adjustment
applicable only to the target number of shares subject to the applicable award
in accordance with the same formula set forth in clause (C) above, with the
resulting reduced number of performance-based awards remaining subject to all
applicable performance metrics during the full performance period applicable to
such award. 

(ii) For purposes of this Agreement, the “PROTECTION PERIOD” shall mean the
period of time that begins on the date that a Change of Control transaction is
consummated, and ends on the last day of the 18th month immediately following
the consummation of the Change of Control transaction.  If Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason within Protection Period, and subject to Executive’s compliance with the
conditions set forth in SECTION 3.3, Executive will not be entitled to the
compensation provided in subsection (i) above, but instead shall, subject to the
provisions of this SECTION 3.2, be entitled to a severance payment consisting of
a cash amount equal to 2.0 times the current calendar year’s Base Salary plus
2.0 times the greater of (1) the Average Bonus or (2) the Target Bonus for the
year in which the separation from service occurs, reimbursement of COBRA health
insurance premiums as described below for up to 30 months from the date of
termination, 100% full acceleration for all time-based vesting stock, stock
option and other equity awards currently held by Executive; and (D) full
acceleration of any time-based component of all performance-based equity awards
currently held by Executive (whether or not such awards are subject to Section
162(m) of Code), with actual performance for the performance-based portion of
the award calculated as if the end of the applicable performance period was the
date of the Executive’s separation from service.

(iii) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason (whether or not in connection with a Protection
Period), and subject to Executive’s compliance with the conditions set forth in
SECTION 3.3, Executive shall, subject to the provisions of this SECTION 3.2, be
entitled to a prorated Cash Incentive Bonus for the year in which the date of
termination occurs, based on attainment of any applicable performance
goals.  The prorated bonus will be an amount in cash equal to the Executive’s
Cash Incentive Bonus for the year in which the date of termination occurs, based
on attainment of any applicable performance goals, multiplied by a fraction, the
numerator of which is the number of days that Executive was employed by the
Company during the year of termination and the denominator of which is three
hundred and sixty five (365).  Payment of the prorated Cash Incentive Bonus will
be made in a lump sum at the same time that other employees of the Company are
paid their Cash Incentive Bonuses for the calendar year to which the Cash
Incentive Bonus relates.



8

--------------------------------------------------------------------------------

 

 

(iv) Payment of the entire cash severance amount under subsection (i) or (ii)
above will be made in a lump sum on the 60th day after Executive’s applicable
date of termination. 

(v) If Executive timely elects continued coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), the Company will reimburse Executive for
the monthly COBRA cost of continued health coverage paid by Executive under the
applicable health plan of the Company pursuant to Section 4980B of the Code. 
Such reimbursements shall continue for the period during which the Executive
elects continued coverage under COBRA, but not in excess of 30 months.  If
Executive is eligible for continued COBRA reimbursement, when COBRA coverage
would otherwise end, Executive may elect to extend the COBRA continued coverage
under the Company’s health plan until the date that is 30 months from the date
of termination, provided that the Company’s health plan permits such extension
and such extension will not cause adverse tax consequences to the Company or
Executive.  These reimbursements will commence on the 60th day following the
date of termination and will be paid on the first payroll date of each month,
provided that Executive demonstrates proof of payment of the applicable premium
prior to the applicable reimbursement payment date.

(vi) Executive shall not be under any duty or obligation to seek or accept other
employment following a termination of employment pursuant to which a severance
payment under this SECTION 3.2 is payable and the amounts due Executive pursuant
to this SECTION 3.2 shall not be reduced or suspended if Executive accepts
subsequent employment or earns any amounts as a self-employed individual.

(c) DEATH OR DISABILITY

If Executive’s employment is terminated because of death or Permanent
Disability, Executive, in the case of Permanent Disability, or his surviving
spouse (or his estate if Executive’s spouse does not survive him), in the case
of Executive’s death, shall be entitled to: his pro rata Base Salary and pro
rata Target Bonus through the date of termination for the year in which the
termination occurs, plus a lump sum amount equal to the greater of:  the
remainder of the Base Salary that would have been earned by Executive under this
Agreement between the time of his Death or Permanent Disability and the
expiration of the then-current term of this Agreement, or 12 months of Base
Salary plus his Target Bonus for the year of termination; and full acceleration
of vesting for all stock, stock option and other equity awards.  If Executive’s
employment is terminated because of death or Permanent Disability, if a member
of Executive’s family provides timely notice to the health plan administrator of
Executive’s death or Permanent Disability, and if Executive’s family members who
are covered by a health plan of the Company timely elect continued coverage
under COBRA, the Company will reimburse such family members for the monthly
COBRA cost of continued health coverage paid by such family members under the
health plan of the Company pursuant to Section 4980B of the Code.  Such
reimbursements shall continue for the applicable period during which the family
member is eligible for continued coverage under COBRA, but not in excess of 24
months.  When COBRA coverage would otherwise end for the family member, the
family member may elect to extend the COBRA continuation coverage under the
Company’s health plan until the date that is 24 months from Executive’s date of
termination, provided that the Company’s health plan permits such

9

--------------------------------------------------------------------------------

 

 

extension and such extension will not cause adverse tax consequences to the
Company, Executive or Executive’s family member or estate.  These reimbursements
will commence on the 60th day following the date of termination and will be paid
on the first payroll date of each month, provided that Executive’s family member
demonstrates proof of payment of the applicable premium prior to the applicable
reimbursement payment date.

(d) SECTION 280G.

(i) Notwithstanding any other provisions of this Agreement to the contrary, in
the event that it shall be determined that any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“PAYMENTS”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, the Company shall reduce (but not below zero) the
aggregate present value of the Payments under this Agreement to the Reduced
Amount (as defined below), if reducing the Payments under this Agreement will
provide Executive with a greater net after-tax amount than would be the case if
no reduction was made.  The Payments shall be reduced as described in the
preceding sentence only if the net amount of the Payments, as so reduced (and
after subtracting the net amount of federal, state and local income and payroll
taxes on the reduced Payments), is greater than or equal to  the net amount of
the Payments without such reduction (but after subtracting the net amount of
federal, state and local income and payroll taxes on the Payments and the amount
of Excise Tax (as defined below) to which Executive would be subject with
respect to the unreduced Payments).  Only amounts payable under this Agreement
shall be reduced pursuant to this subsection (i).  The “REDUCED AMOUNT” shall be
an amount expressed in present value that maximizes the aggregate present value
of Payments under this Agreement without causing any Payment under this
Agreement to be subject to the Excise Tax, determined in accordance with Section
280G(d)(4) of the Code.  The term “EXCISE TAX” means the excise tax imposed
under Section 4999 of the Code, together with any interest or penalties imposed
with respect to such excise tax.  For purposes of the calculations under this
SECTION 3.2(d), the severance payments to be made under this Agreement shall be
allocated as consideration for the noncompetition covenant under SECTION 2.3 to
the maximum extent allowable under Section 280G of the Code and the regulations
thereunder.

(ii) All determinations to be made under this SECTION 3.2(d) shall be made by an
independent registered public accounting firm or consulting firm selected by the
Company immediately prior to a Change of Control (or other such transaction that
is considered to be a change in control transaction pursuant to Section 280G of
the Code and the regulations promulgated thereunder), which shall provide its
determinations and any supporting calculations both to the Company and Executive
within ten days of the applicable transaction.  Any such determination by such
firm shall be binding upon the Company and the Executive.  All of the fees and
expenses of the accounting or consulting firm in performing the determinations
referred to in this Section shall be borne solely by the Company.



10

--------------------------------------------------------------------------------

 

 

(e) “CHANGE OF CONTROL” means the occurrence of any one or more of the following
events that occurs after the Effective Date:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “EXCHANGE ACT”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 25% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors;

(ii) The consummation of  a merger or consolidation of the Company with another
corporation where the stockholders of the Company, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to more than 50% of all
votes to which all stockholders of the surviving corporation would be entitled
in the election of directors,  a sale or other disposition of all or
substantially all of the assets of the Company, or  a liquidation or dissolution
of the Company; or

(iii) After the Effective Date, directors are elected such that a majority of
the members of the Board shall have been members of the Board for less than two
years, unless the election or nomination for election of each new director who
was not a director at the beginning of such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.

(f) SECTION 3.2 and this Agreement shall be administered and interpreted to
maximize the short-term deferral exception to Code Section 409A, and Executive
shall not, directly or indirectly, designate the taxable year of a payment made
under this Agreement.  The portion of any payment under this Agreement that is
paid within the short-term deferral period (within the meaning of Code Section
409A and Treas. Reg. § 1.409A-1(b)(4)) will be treated as a short term deferral
and not aggregated with other plans or payments.  Any other portion of the
payment that does not meet the short-term deferral requirement will, to the
maximum extent possible, be deemed to satisfy the exception from Code Section
409A under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) for involuntary separation pay
and shall not be aggregated with any other payment.  Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments.  Any amount that is paid as a short-term deferral
within the meaning of Treas. Reg. § 1.409A-1(b)(4) or within the involuntary
separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) will be treated
as a separate payment.  Payment dates provided for in this Agreement are deemed
to incorporate “grace periods” within the meaning of Code Section 409A and the
regulations thereunder.  If a Change of Control does not meet the requirements
of a “change of control event” under Section 409A of the Code, the cash
severance amount shall be paid to Executive in the same form as if no Change of
Control had occurred, if required by Code Section 409A.  Notwithstanding
anything herein to the contrary, if Executive is, as of the date of termination,
a “specified employee” for purposes of Code Section 409A and

11

--------------------------------------------------------------------------------

 

 

Treas. Reg. § 1.409A-1(i), then any amount payable to Executive pursuant to
SECTION 3.2(b)(i)(A),  SECTION 3.2(b)(ii)(A) or 3.2(d) that is neither a
short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4) nor
within the involuntary separation pay limit under Treas. Reg. §
1.409A-1(b)(9)(iii)(A) will not be paid before the date that is the first day of
the seventh month after the date of termination, or if earlier, the date of
Executive’s death.  Any payments to which Executive would otherwise be entitled
during such non-payment period will be accumulated and paid or otherwise
provided to Executive on the first day of the seventh month following such date
of termination, or if earlier, within 30 days of Executive’s death to his
surviving spouse (or to his estate if Executive’s spouse does not survive him). 
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code.

(g) If Executive terminates his employment without Good Reason or is terminated
for Cause, he shall not be entitled to the severance payments provided for in
this Agreement.

Section 3.3 CONDITIONS FOR SEVERANCE.

(a) The severance payment payable to Executive pursuant to SECTION 3.2 shall be
in consideration of, and subject to, Executive’s continuing obligations
hereunder after such termination, including Executive’s obligations under
ARTICLE 2.

(b) As a condition to the receipt of any severance payment, Executive agrees to
execute and deliver, by the Release Expiration Date, a mutually acceptable
severance and release agreement, including a waiver of all claims except for any
claims relating to benefits due under the plans described in SECTION 1.3(b) and
any accrued vested amount which may be payable as a deferred bonus.  The
severance and release agreement shall be in a form reasonably acceptable to the
Board; provided that such release shall not provide for a release of Executive’s
right to indemnification under the Company’s organizational documents,
indemnification agreement, if any, or directors and officers insurance against
third party claims.  The “RELEASE EXPIRATION DATE” is that date that is 21 days
following the date upon which the Company delivers the Release to Executive
(which shall occur no later than seven days after the Executive’s termination
date), or in the event that such termination of employment is “in connection
with an exit incentive or other employment termination program” (as such phrase
is defined in the Age Discrimination in Employment Act of 1967, as amended), the
date that is 45 days following such delivery date.

(c) As a condition to the receipt of any severance payment, Executive agrees
that any and all claims and any and all causes of action of any kind or
character, including all claims and causes of action arising out of Executive’s
employment with the Company, the termination of such employment, any claims or
demands against the Company based upon Executive’s employment for any monies
other than those specified in SECTION 3.2, and the actions by the officers,
directors, executives and agents of Company shall be resolved through a dispute
resolution process as provided in SECTION 4.11;  PROVIDED,  HOWEVER, that any
determination as to whether and as of what date Executive has suffered a
Permanent Disability are delegated to the Board and any objection by Executive
with any such determination shall be limited to whether the Board reached such
decision in good faith.



12

--------------------------------------------------------------------------------

 

 

(d) Except as expressly provided herein, Executive shall not be entitled to any
other severance payment or benefit.  The severance payments provided for herein
are Executive’s sole remedy for termination of his employment at the Company.

Section 3.4 TRANSITION PERIOD.  Upon termination of this Agreement, and for 90
consecutive calendar days thereafter (the “TRANSITION PERIOD”), Executive agrees
to make himself available to assist the Company with transition projects
assigned to him by the Board.  Executive will be paid at a reasonable, agreed
upon hourly rate for any work performed for the Company during the Transition
Period.

Section 3.5 CONTINUING OBLIGATIONS OF EXECUTIVE.  Termination of the employment
relationship does not terminate those obligations of Executive imposed by
ARTICLE 2 and SECTIONS 3.4 through 3.5, which are continuing obligations.

Article 4





MISCELLANEOUS

Section 4.1 NOTICES.  All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission (with electronic confirmation of successful transmission)
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, in order of preference of the
recipient: 

To the Company:

Contango Oil & Gas Company
Attn: Joseph Romano, Chairman of the Board
717 Texas Avenue, Suite 2900
Houston, Texas 77002
Facsimile: (713) 236-4424

To Executive:

James J. Metcalf, Jr.

Contango Oiul & Gas Company
717 Texas Avenue, Suite 2900
Houston, Texas 77002
Facsimile: (713) 236-4424

Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case overnight delivery service,
on the date of actual delivery and, in the case of facsimile transmission, telex
or personal delivery, on the date of actual transmission or, as the case may be,
personal delivery.  Any such notice or communication shall be delivered by hand
or by courier or sent certified or registered mail, return receipt requested,
postage prepaid, addressed as above (or to such other address as such party may
designate in a notice duly delivered

13

--------------------------------------------------------------------------------

 

 

as described above), and the third business day after the actual date of mailing
(or, if earlier, the actual date of receipt) shall constitute the time at which
notice was given.

Section 4.2 SEVERABILITY AND REFORMATION.  If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable.  Moreover, if any one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

Section 4.3 ASSIGNMENT.  This Agreement shall be binding upon and inure to the
benefit of the heirs and legal representatives of Executive and the permitted
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise), if such
successor expressly agrees to assume the obligations of the Company hereunder.

Section 4.4 AMENDMENT.  This Agreement may be amended only by writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).

Section 4.5 ASSISTANCE IN LITIGATION.  Executive shall reasonably cooperate with
the Company in the defense or prosecution of any claims or actions now in
existence or that may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Executive was
employed by the Company.  Executive’s cooperation in connection with such claims
or actions shall include being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times.  Executive also shall cooperate fully with the Company in
connection with any investigation or review by any federal, state or local
regulatory authority as any such investigation or review relates, to events or
occurrences that transpired while Executive was employed by the Company.  The
Company will pay Executive an agreed upon reasonable hourly rate for Executive’s
cooperation pursuant to this Section.

Section 4.6 BENEFICIARIES; REFERENCES.  Executive shall be entitled to select
(and change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof.  In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.  Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.

Section 4.7 USE OF NAME; LIKENESS AND BIOGRAPHY.  The Company may use, publish
and broadcast, and to authorize others to do so, the name, approved likeness and

14

--------------------------------------------------------------------------------

 

 

approved biographical material of Executive to advertise, publicize and promote
the business of the Company and its affiliates, but not for the purposes of
direct endorsement without Executive’s consent.  This right shall terminate upon
the termination of this Agreement.  An “approved likeness” and “approved
biographical material” shall be, respectively, any photograph or other depiction
of Executive, or any biographical information or life story concerning the
professional career of Executive.

Section 4.8 GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO
RULES RELATING TO CONFLICTS OF LAW.

Section 4.9 ENTIRE AGREEMENT.  This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes in all respects any prior or other agreement or understanding,
written or oral, between the Company or any affiliate of the Company and
Executive with respect to such subject matter, other than as specifically noted
in SECTION 4.14 below.

Section 4.10 COUNTERPARTS; NO ELECTRONIC SIGNATURES.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original. 
For purposes of determining whether a party has signed this Agreement or any
document contemplated hereby or any amendment or waiver hereof, only a
handwritten signature on a paper document or a facsimile transmission of a
handwritten original signature will constitute a signature, notwithstanding any
law relating to or enabling the creation, execution or delivery of any contract
or signature by electronic means.

Section 4.11 ARBITRATION.  With the exception of any proceeding to obtain
emergency, temporary restraining or preliminary injunctive relief as permitted
by ARTICLE 2 and/or ARTICLE 3, the parties agree that any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
resolved by arbitration administered by the American Arbitration Association
(“AAA”) under its then existing Employment Arbitration Rules.  All disputes
shall be resolved by one arbitrator within 120 days of the date arbitration is
initiated.  The arbitrator will have the authority to award the same remedies,
damages and costs that a court could award, and will have the additional
authority to award those remedies set forth in ARTICLE 2.  The arbitrator shall
issue a reasoned award explaining the decision, the reasons for the decision and
any damages awarded, including those set forth in ARTICLE 2.7, where the
arbitrator finds either party violated ARTICLE 2 or ARTICLE 3.  The arbitrator’s
decision will be final and binding.  The judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The
arbitration proceedings, any record of the same, and the award shall be
considered Confidential Information under this Agreement.  This provision can be
enforced under the Federal Arbitration Act.  BY ENTERING INTO THIS SECTION 4.11,
THE PARTIES ARE KNOWINGLY AND VOLUNTARILY WAIVING THEIR RIGHTS TO A JURY TRIAL.

Section 4.12 NON-WAIVER.  The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in

15

--------------------------------------------------------------------------------

 

 

full force and effect, unless such waiver shall be in writing signed by the
Company (other than Executive) and Executive.

Section 4.13 ANNOUNCEMENT.  The Company may make public announcements concerning
the execution of this Agreement and the terms contained herein, at the Company’s
discretion.

Section 4.14 PRIOR AGREEMENTS.  This Agreement supersedes and replaces all
previous employment agreements between the Executive and the Company, other than
with respect to that certain Amendment and Extension of Employment Agreement
entered into as of October 10, 2016 between the Executive and the Company (the
“Extension Agreement”), as modified as follows: (a) the parties acknowledge
their agreement as of November 15, 2016 to suspend, pending execution and
delivery of this Agreement, the equity compensation award vesting that could
occur under Section 2 of the Extension Agreement and no such vesting occurred,
and (b) the parties further acknowledge their agreement as of November 15, 2016
to provide the benefit set forth in Section 3 of the Extension Agreement to the
Executive without regard to the date of execution of this Agreement.

Section 4.15 COMPANY POLICIES.  Executive agrees that all incentive compensation
payable to him by the Company and its subsidiaries, under this Agreement or
otherwise, shall be subject to any applicable clawback or recoupment policies,
share ownership policies, anti-hedging policies and other applicable policies as
finally adopted by the Board.

Section 4.16 CONSTRUCTION.  The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement.  The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive.  The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.”

Section 4.17 RIGHT TO INSURE.  The Company shall have the right to secure, in
its own name or otherwise, and at its own expense, life, health, accident or
other insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance.  Executive shall assist the Company in
procuring such insurance by submitting to examinations and by signing such
applications and other instruments as may be required by the insurance carriers
to which application is made for any such insurance.

Section 4.18 NO INCONSISTENT OBLIGATIONS.  Executive represents and warrants
that to his knowledge he has no obligations, legal, in contract or otherwise,
inconsistent with the terms of this Agreement or with his undertaking employment
with the Company to perform the duties described herein.  Executive will not
disclose to the Company, or use or induce the Company to use, any confidential,
proprietary or trade secret information of others.  Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.

Section 4.19 VOLUNTARY AGREEMENT.  Each party to this Agreement has read and
fully understands the terms and provisions hereof, has reviewed this Agreement
with legal counsel, has executed this Agreement based upon such party’s own
judgment and advice of

16

--------------------------------------------------------------------------------

 

 

counsel, and knowingly, voluntarily, and without duress, agrees to all of the
terms set forth in this Agreement.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of authorship of any provision of this
Agreement.  Except as expressly set forth in this Agreement, neither the parties
nor their affiliates, advisors and/or their attorneys have made any
representation or warranty, express or implied, at law or in equity with respect
of the subject matter contained herein.  Without limiting the generality of the
previous sentence, the Company, its affiliates, advisors and/or attorneys have
made no representation or warranty to Executive concerning the state or federal
tax consequences to Executive regarding the transactions contemplated by this
Agreement.

Section 4.20 LEGAL FEES AND EXPENSES.  The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses which Executive
may reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability or entitlement under,
any provision of this Agreement or any guarantee of performance thereof (whether
such contest is between the Company and Executive or between either of them and
any third party, and including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.  The Company’s obligations under this SECTION
4.20 shall apply without regard to the outcome of any such contest.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above:

CONTANGO OIL & GAS COMPANY

 

 

/s/ E. JOSEPH GRADY                              ________

By: E. Joseph Grady, SVP & CFO



 

James J. Metcalf Jr.

 

/s/ JAMES J. METCALF JR.                __________

 

 

17

--------------------------------------------------------------------------------